Citation Nr: 9914712	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  91-47 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for non-service connected pension.



REPRESENTATION

Appellant represented by:	Raymond Kelly, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The issue of entitlement to a permanent and total disability 
rating for non-service connected pension purposes will be 
addressed in the REMAND section of this decision.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show no diagnosis, 
complaint, findings or treatment pertaining to any 
psychiatric disability.  

A December 1975 VA medical certificate shows a diagnosis of 
questionable anxiety reaction.  At the time, the veteran gave 
a history of problems with his nerves for about a year.  He 
also related that he was to appear in court the following 
week for charges stemming from having displayed drunk and 
disorderly conduct.

In February 1976 the veteran filed a claim of entitlement to 
service connection for a nervous condition.  A March 1976 
rating decision denied service connection for an anxiety 
reaction.

During VA outpatient treatment in April 1976, a personality 
disorder was diagnosed.  The veteran was described as a 
person who was chemically oriented to solving his problems.  
He had rejected treatment.  VA outpatient treatment records 
dated in the 1970's reflect numerous occasions when the 
veteran either canceled or failed to report for scheduled 
appointments.

In March 1977 the veteran filed a claim for a non-service 
connected pension.

During his June 1977 VA psychiatric examination, the veteran 
complained of being too nervous to work and stated that he 
could only relax after having a few beers.  He requested that 
he be given Valium and sleeping pills for his symptoms.  The 
examiner opined that the veteran had a tendency towards 
episodic excessive drinking and sometimes, habitual excessive 
use of beer.  However, his primary problem was a personality 
disorder manifested by social instability, problems adapting, 
poor interpersonal relationships, immaturity, some 
dependency, insecurity, some anxiety and poor judgment and 
stubbornness at times, and problems coping with his own 
hostility.  His prognosis was guarded because of his lack of 
motivation for change.

VA treatment records dated from August 1978 to June 1980 show 
that the veteran was diagnosed with mild occasional 
alcoholism in March 1980.  In June 1980 he was seen with 
complaints of a nervous condition and requesting "pep 
pills."  The examiner diagnosed questionable 
neuropsychiatric problem.

An August 1980 VA psychiatric examination report shows that 
the veteran was diagnosed with a passive, dependent 
personality disorder and alcoholism described as habitual 
excessive drinking.  The examiner observed that the veteran 
was a narcissistic, inadequate, self-centered, unreliable and 
undependable individual with a long history of drinking and 
irresponsible behavior with several arrests for drinking, 
speeding and disorderly conduct.  The veteran had become 
quite skillful in exploiting and the examiner found no 
objective evidence that he was incapacitated by a psychiatric 
disorder.  

VA treatment records dated from January 1989 to January 1993 
are of record.  In November 1989 the veteran was seen for 
complaints of occupational instability, insomnia and of 
hearing voices since 1980.  The examiner opined that the 
veteran did not appear to be schizophrenic and the impression 
was malingering and rule-out atypical psychosis.  A 
psychologist, in March 1990 found that the veteran's symptoms 
were an atypical presentation for both PTSD and schizophrenia 
and suggested malingering.  An October 1990 progress note 
indicates that the veteran complained of a painful right 
elbow.  He was assessed with right elbow bursitis and also 
with PTSD, although there was no discussion of any pertinent 
symptomatology.  A psychiatric progress note, conducted that 
same month, shows an assessment of an unclear diagnosis and 
that suggested maybe the veteran was malingering.  A March 
1991 VA progress note indicates that the veteran was assessed 
with a personality disorder.  A January 1993 mental health 
clinic progress note indicates that the veteran's Minnesota 
Multiphasic Personality Inventory (MMPI) results were 
invalid.  

A January 1994 letter from Department of the Army, U.S. Army 
& Joint Services Environmental Support Group (ESG) 
(subsequently renamed U.S. Armed Services Center for Research 
of Unit Records) indicates that Sergeant [redacted] died 
August 11, 1969.  An accompanying copy of the unit history 
for the 1st Battalion, 23rd Infantry also indicates that there 
was another soldier injured in an unmarked minefield in June 
1969.  Morning reports, subsequently received, appear to show 
that the veteran was stationed with the 1st Battalion, 23rd 
Infantry from July to November 1969.

The April 1997 report of a VA psychiatric examination shows 
that the veteran was diagnosed with mild generalized anxiety 
disorder, and a dependent, immature, avoidant personality 
disorder, not otherwise specified.  The examiner found that 
the veteran showed no symptoms of psychosis, schizophrenia or 
mood disorder.  Review of his PTSD symptomatology indicated 
no disorder pertaining to the specific diagnostic category.  
The examiner found that the veteran's personality traits, 
along with the fact that he last worked in 1989 suggested 
serious impairment in social and industrial adaptability.  

A letter from the Vet Center, received in June 1998, 
indicates that the veteran felt responsible for the death of 
a sergeant he had told to remove sand bags from a bunker.  He 
was referred to his primary physician with a suggested Mental 
Health referral and with a notation that a non-service 
connected pension might be an option.  

During his March 1999 Travel Board hearing, before the 
undersigned Member, the veteran testified that he had never 
been treated for hearing voices, but had been encouraged to 
attend Alcoholics Anonymous meetings.  He never did attend 
those meetings.  He was also advised to use vocational 
rehabilitation services, but never did.  He described himself 
as isolated, only socializing with his girlfriend and 
occasionally her family.  He believed he was prevented from 
working because of his nervous condition.  The veteran 
testified that he had been arrested more than five times for 
intoxication, disorderly conduct or driving while 
intoxicated.  He received food stamps off and on from 1975 to 
1996 and had been denied Social Security disability benefits 
two times, although he was appealing the most recent decision 
at the time of the hearing.  He recounted the events 
surrounding the death of Sgt. [redacted] and stated that he drank 
a lot because of the associated memories and dreams.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991).  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d)(1998).  
Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f)(1998).

The United States Court of Claims for Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b)(1998).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet. App. 489 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. at 498.

Before the Board may address the merits of the veteran's 
claim it must, however, first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The veteran contends that he has PTSD as a result of his 
inservice stressor, chiefly concerning the death of a Sgt. 
[redacted].  The objective medical evidence of record does not 
show any diagnosis of PTSD that is linked to any inservice 
stressor.  In this regard, despite overwhelming medical 
opinions from psychologists and psychiatrists that the 
veteran did not met the criteria for a diagnosis of PTSD, the 
October 1990 VA progress note shows a diagnosis of PTSD; 
however, it does not discuss the veteran's symptomatology or 
offer an opinion linking his diagnosed PTSD to any inservice 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997).  
Moreover, the veteran has not offered any other objective 
medical evidence in support of this claim.  Service 
connection is not in order in the absence of any residuals or 
evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
claim for service connection for PTSD is denied.

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, that is, 
whether the claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for PTSD is denied.


REMAND

The veteran also contends that he is entitled to a non-
service connected pension.  A pension is available to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled to non-service 
connected disabilities which are not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§ 3.342(a).  

During his Travel Board hearing in March 1999, the veteran 
testified that he was hospitalized for two days in January 
1999 for a seizure disorder and thereafter prescribed 
Dilantin.  These treatment records are relevant to the 
veteran's claim for a pension.  Moreover, it has been two 
years since his last VA examination.  The Court has held 
that, under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty to 
assist a veteran in obtaining and developing available facts 
and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the Board REMANDS the case to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured, to include the January 1999 
hospital summary from the CMC Medical 
Center. 

2.  After associating with the file all 
records obtained pursuant to the above 
directive, the RO should arrange for the 
veteran to undergo a VA general medical 
examination by a board certified 
physician, if available, to determine the 
nature and extent of any non-service 
connected disability present.  All 
indicated studies should be performed.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination.  Prior to the examination, 
the RO must inform the veteran, in 
writing, of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claim of 
entitlement to a permanent and total 
disability rating for non-service 
connected pension purposes.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

